DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6-9, and 19 are pending and examined in the instant application.

Withdrawn Rejections
The rejections of the previous Office action are withdrawn in view of arguments on pages 6-9 of the Remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is newly applied:
35 U.S.C. 103 Rejection #1:
Claims 1, 4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrich et al. [US PGPUB 2012/0020314; on IDS of 3/4/2022] in view of Zhang et al. [Frontiers in Physiology, volume 7, 2016, article 75, 11 pages] in view of Feng et al. [WO 2016/119190 A1] in view of Ng et al. [Gut, 2009, volume 58, pages 1375-1381] in view of Varadan et al. [US PGPUB 2014/0365243 A1].
With regard to the document of Ehrich et al., citations will be made in relation to U.S. Provisional Application Number 62/650,879, from which US PGPUB 2012/0020314 claims priority.
Claim 1 is drawn to a method of screening an individual for colorectal advanced adenoma.  The method comprises assaying a plurality of classes of molecules in a biological sample from the individual using a plurality of assays.  Each assay provides a plurality of sets of measured values representative of the plurality of classes of molecules.  The biological sample being blood.  The plurality of classes of molecules includes a first class of nucleic acids and a second class of polyamino acids.  The first class of nucleic acids is cfDNA.  Assaying the cfDNA molecules includes methylation sequencing.  The method comprises identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input into the machine learning model.  The method comprises preparing a feature vector of feature values from the plurality of sets of measured values.  Each feature value corresponds to a feature of the set of features and includes measured values.  The feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values.  The method comprises loading the machine learning model wherein the machine learning model is trained using training vectors obtained from training biological samples.  A first subset of the training biological samples is identified as having the colorectal advanced adenoma wherein the second subset of the training biological samples is identified as not having the colorectal advanced adenoma.  The method comprises inputting the feature vector into the machine learning model to obtain an output classification of whether the individual has advanced adenoma.
Claim 4 is further limiting comprising reciting classes of proteins including peptides or autoantibodies.
Claims 7-8 are further limiting comprising WGC and methylation sequencing.
Paragraphs 6 and 145 of Ehrich et al. discuss how a machine learning algorithm can be used to detect whether subjects in a population have normal representation, an over-representation, or an under-representation of a target sequence or genomic condition, where the machine learning algorithm would have a “classifier” to make such classification of the population subjects.  Figure 17 of Ehrich illustrates how the machine learning model outputs a classification result.  Paragraphs 6 and 84 of Ehrich et al. teach sequencing/assaying combinations of an amplified nucleic acid molecule and a cell free nucleic acid molecule.  Paragraphs 87-88 of Ehrich et al. teach use of a combination of various types of sequencing methods/assays.  Paragraphs 6 and 90 of Ehrich et al. teach obtaining a set of sequencing reads (i.e. plurality of sets of measured values representative of the plurality of molecule classes).  Paragraph 7 of Ehrich et al. teaches determining a set of features that represent the sequencing read set and that form input data for the machine learning algorithm.  Figures 13, 16, and 17 illustrate input data for machine learning algorithms.
Paragraphs 7 and 58 of Ehrich et al. notes how the input data which includes the above feature sets (i.e. and where each feature set would have some “feature values” in the form of vectors).  Paragraph 7 of Ehrich et al. teaches calculating a length of each sequencing read, and a value corresponding to the number and ordering of nucleotide bases in each read.  
Paragraphs 136-144 of Ehrich et al. teach how the machine learning model with classifier are implemented by instructions/code that are loaded into memory for execution by a processor.  Paragraph 7 of Ehrich et al. teaches that a machine learning model is trained using a training data set.  Paragraph 101 of Ehrich et al. notes that the training data can be “input data,” and paragraph 58 of Ehrich et al. notes how input data can be in the form of vectors, and the training data set can be in the form of training vectors.  Paragraph 7 on page 5 of Ehrich et al. teaches that the training set has a subset that is euploid/normal and another subset that is aneuploidy/abnormal subjects.  Paragraph 6 of Ehrich et al. teaches that the input data set (i.e. feature vectors) is analyzed by machine learning to detect whether the sample is normal versus abnormal.  
Paragraph 68 of Ehrich et al. teaches cfDNA.  Paragraph 57 of Ehrich et al. teaches mass spectrometry.  Paragraph 85 of Ehrich et al. teaches whole genome sequencing.  
Ehrich et al. does not teach diagnosing colorectal advanced adenoma.  Ehrich et al. does not teach simultaneously analyzing genes and proteins of an organism.  Ehrich et al. does not teach blood or methylation sequencing.
The document of Zhang et al. studies predicting essential genes and proteins based on machine learning and network topological features [title].  Column 2 on page 3 of Zhang et al. teaches a topological analysis of biomolecules in an organism that simultaneously analyzes genes (i.e. the first class) and proteins (i.e. the second class).
Ehrich et al. and Zhang et al. do not teach diagnosing colorectal advanced adenoma.  Ehrich et al. and Zhang et al. do not teach blood or methylation sequencing.
The document of Feng et al. uses machine learning on genetic biomarkers to predict the risk of colorectal advanced adenoma [abstract].  Figures 1 and 2 of Feng et al. and their descriptions on pages 4-5 of Feng et al. illustrate the result of the machine learning algorithm.
While Feng et al. focuses of stool samples, the document of Ng et al. teaches differential expression of microRNAs in blood plasma of patients with colorectal cancer.
Ehrich et al., Zhang et al., Feng et al., and Ng et al. do not teach methylation sequencing.
The document of Varadan et al. teaches retroactive extraction of clinically relevant information from patient sequencing data for clinical decision support [title].  Paragraphs 28 of Varadan et al. teaches WGS and methylation sequencing.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of aneuploidy of Ehrich et al. by use of the simultaneous genomic and proteomic analysis of Zhang et al. wherein the motivation would have been that simultaneous gene and protein analysis expands the pool of biological data from which a condition can be assessed [column 2 on page 3 of Zhang et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of aneuploidy of Ehrich et al. and the simultaneous genomic and proteomic analysis of Zhang et al. by use of the machine learning to diagnose colorectal adenoma of Feng et al. and Ng et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  The colorectal adenoma of Feng et al. and Ng et al. is an alternative to the aneuploidy of Ehrich et al.  There would have been a reasonable expectation of success in combining Ehrich et al. and Feng et al. because the machine learning of Ehrich et al. is robust and generally applicable to any type of disease, including adenoma.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of aneuploidy of Ehrich et al., the simultaneous genomic and proteomic analysis of Zhang et al., the machine learning and blood tests to diagnose adenoma of Feng et al. and Ng et al. by use of the WGS and methylation sequencing of Varadan et al. wherein the motivation would have been that Varadan et al. teaches additional techniques as tools for evaluating a biological situation [paragraph 28 of Varadan et al.].

The following rejection is newly applied:
35 U.S.C. 103 Rejection #2:
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ehrich et al. in view of Zhang et al. in view of Feng et al. in view of Ng et al. in view of Varadan et al. as applied to claims 1, 4, and 7-8 above, in view of Wang et al. [US PGPUB 2017/0261509 A1].
Claim 6 is further limiting wherein the plurality of classes of molecules include the second class being autoantibodies and a third class of circulating proteins.
Ehrich et al., Zhang et al., Feng et al., Ng et al., and Varadan et al. make obvious using machine learning to diagnose colorectal adenomas, as discussed above.
Ehrich et al., Zhang et al., Feng et al., Ng et al., and Varadan et al. do not teach the second class being autoantibodies and a third class of circulating proteins.
The document of Wang et al. studies protein and autoantibody biomarkers for the diagnosis and treatment of lung cancer [title].  Paragraphs 3-6 of Wang et al. teach the role of DNA and circulating tumor DNA in lung cancer.  Paragraph 119 of Wang et al. teaches using circulating proteins and autoantibodies as early indicators of cancer.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of aneuploidy of Ehrich et al., the genetic and proteomic machine learning of an organism of Zhang et al., the machine learning and blood tests to diagnose adenoma of Feng et al. and Ng et al., and the WGS and methylation sequencing of Varadan et al. by use of the autoantibodies and circulating proteins of Wang et al. wherein the motivation would have been that Wang et al. expands the types of biological species used to monitor a biological condition besides genes [paragraphs 3-6 and 119 of Wang et al.].

The following rejection is newly applied:
35 U.S.C. 103 Rejection #3:
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ehrich et al. in view of Zhang et al. in view of Feng et al. in view of Ng et al. in view of Varadan et al. as applied to claims 1, 4, and 7-8 above, in further view of Singh et al. [Cancer Cell, volume 1, 2002, pages 203-209]
Claim 9 further limits the type of machine learning model.
Ehrich et al., Zhang et al., Feng et al., Ng et al., and Varadan et al. make obvious using machine learning to diagnose colorectal adenomas, as discussed above.
Ehrich et al., Zhang et al., Feng et al., Ng et al., and Varadan et al. do not teach the machine learning algorithms in claim 9.
The document of Singh et al. studies gene expression correlates of clinical prostate cancer behavior [title].  Singh et al. teaches assaying prostate samples for a plurality of values of gene expression.  Figure 2B and page 208 of Singh et al. teach using the values of expressions of five genes in combination with kNN to give a prognosis for recurrence of prostate cancer after a prostatectomy.  Page 206 of Singh et al. teaches the machine learning algorithm of leave one out cross validation to predict the recurrence of each of the 21 patients using the training data of the remaining 20 patients.  
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of aneuploidy of Ehrich et al., the genetic and proteomic machine learning of an organism of Zhang et al., the machine learning and blood tests to diagnose adenoma of Feng et al. and Ng et al., and the WGS and methylation sequencing of Varadan et al. by use of the kNN machine learning algorithm of Singh et al. wherein the motivation would have been that the kNN algorithm is an additional mathematical tool to assist with machine learning [page 208 of Singh et al.].

The following rejection is newly applied:
35 U.S.C. 103 Rejection #4:
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ehrich et al. in view of Zhang et al. in view of Feng et al. in view of Ng et al. in view of Varadan et al. as applied to claims 1, 4, and 7-8 above, in further view of Holmilla et al. [PLoS ONE, volume 12, 23 March 2017, article e0174265, 11 pages]
Claim 19 is further limiting wherein the biological sample is a plasma sample, and wherein the measured values include methylation patterns of the cfDNA found in the plasma sample.
Ehrich et al., Zhang et al., Feng et al., Ng et al., and Varadan et al. make obvious using machine learning to diagnose colorectal adenomas, as discussed above.
Ehrich et al., Zhang et al., Feng et al., Ng et al., and Varadan et al. do not teach methylation patterns of the cfDNA found in the plasma sample.
The document of Holmilla et al. studies that targeted deep sequencing of plasma circulating cfDNA reveals Vimentin and Fibulin 1 as potential epigenetic biomarkers for hepatocellular carcinoma [title].  The abstract of Holmilla et al. studies methylation patterns of cfDNA in plasma.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of aneuploidy of Ehrich et al., the genetic and proteomic machine learning of an organism of Zhang et al., the machine learning and blood tests to diagnose adenoma of Feng et al. and Ng et al., and the WGS and methylation sequencing of Varadan et al. by use of the methylation patterns of cfDNA in plasma of Holmilla et al. wherein the motivation would have been that methylation patterns in plasma are an additional form of epigenetic data useful for characterizing the state of a sample [abstract of Holmilla et al.].

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a plurality of classes of molecules comprising a first class of genes and a second class of proteins.  The document of Zhang et al. has been added to address this limitation.
Applicant argues that since the document of Feng et al. assessed disease status by analyzing stool, the document of Feng et al. teaches away from blood tests.  The document of Ng et al. is used in conjunction with Feng et al. to demonstrate that blood tests assess analogous types of diseases.  Consequently, there would have been a reasonable expectation of success in applying the machine learning for colorectal advanced adenoma in Feng et al. to blood tests, as in Ng et al.  Applicant does not address Ng et al. in the Remarks.
While applicant argues that the motivation statements involving Varadan et al. and Wang et al. are inadequate, applicant only supports this argument by using the general assertion that the Examiner used hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness in view of Varadan et al. and/or Wang et al. is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Related Art
While the document of Apte et al. [US PGPUB 2017/0277844 A1; on IDS] teaches using machine learning in a method and system for microbiome derived diagnostics and therapeutics for neurological health issues, Apte et al. does not teach the combination of machine learning, vector mathematics, and diagnosing adenoma recited in the claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	25 August 2022